Citation Nr: 1033417	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-25 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right leg condition, 
to include right lower radiculopathy.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of cold injury to the left foot.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to 
August 1951.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which granted service connection for cold injury to the left 
hand, assigning a 20 percent evaluation, cold injury to the right 
hand, assigning a 20 percent evaluation, cold injury to the right 
foot, assigning a 20 percent evaluation, and cold injury to the 
left foot, assigning a 10 percent evaluation, all effective 
April 25, 2006; and denied service connection for lumbar 
spondylosis with left lower radiculopathy (claimed as back 
condition and bilateral leg condition) and right leg condition.  
In April 2007, the Veteran submitted a notice of disagreement for 
the issues of lumbar spondylosis, a right leg condition, and cold 
injury of the left foot.  He subsequently perfected his appeal in 
August 2007.  His case is currently under the jurisdiction of the 
RO in Boston, Massachusetts.

In March 2009, the Veteran presented sworn testimony during a 
Travel Board hearing in Boston, Massachusetts, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

At the March 2009 hearing, the Veteran withdrew his appeal for 
service connection for lumbar spondylosis.  Thus, this issue is 
no longer before the Board and will not be addressed further 
herein.

In May 2009, the Board remanded the Veteran's claims of 
entitlement to service connection for a right leg condition and 
an increased initial rating for cold injury of the left foot to 
the Appeals Management Center (AMC) for further evidentiary 
development, including identifying and attempting to obtain any 
outstanding treatment records and scheduling a new VA 
examination.  The Board is obligated by law to ensure that the 
AMC complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

A review of the record shows that the AMC sent the Veteran a 
letter in June 2009 asking him to identify any outstanding 
private or VA treatment records.  The Veteran did not respond to 
this letter.  In September 2009, the Veteran was afforded a new 
VA examination.  The Board notes that the May 2009 remand alluded 
to possible outstanding VA treatment records.  However, the 
remand directives did not specifically order the AMC to obtain VA 
treatment records.  Accordingly, the Board finds that all 
May 2009 remand instructions have been complied with and this 
matter is once again before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action on his part is 
required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims of 
entitlement to service connection for a right leg condition and 
an increased initial rating for cold injury to the left foot.

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status since 2007, and that it has been 
remanded in the past.  Consequently, the Board wishes to assure 
the Veteran that it would not be remanding this case again unless 
it was essential for a full and fair adjudication of his claims.

At his March 2009 hearing, the Veteran testified that he had 
received treatment at the VA Medical Center (VAMC) in East 
Orange, New Jersey and the VA outpatient clinic in Springfield, 
Massachusetts.  Additionally, in March 2009, he submitted a 
single page of a July 2007 treatment record from the VAMC in 
Northampton, Massachusetts, with a waiver of RO review.  This 
single page did not comprise a complete treatment record, nor are 
there any other VA treatment records of the Northampton VAMC 
associated with the claims file.  VA has an obligation under the 
Veterans Claims Assistance Act of 2000 to associate all relevant 
records in VA's possession with the claims file of a veteran.  
See 38 C.F.R. § 3.159 (2009).  As such, the AMC must obtain any 
treatment records from the East Orange VAMC, Northampton VAMC, 
Springfield VA outpatient clinic, and any other VA facility 
identified by the Veteran.

Additionally, insomuch as the September 2009 VA examination was 
predicated on a review of the claims file that did not include 
the above-referenced VA treatment records, the Board finds that 
it is not adequate for rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  As such, the 
case must be remanded for a review of all VA treatment records 
and an addendum opinion in light of the additional medical 
evidence.

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claims of entitlement to service connection for a right leg 
condition and an increased initial rating for cold injury to the 
left foot must be remanded for an addendum VA opinion.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain and associate with the claims file 
any outstanding VA treatment records from the 
VAMCs in East Orange, New Jersey and 
Northampton, Massachusetts, the VA outpatient 
clinic in Springfield, Massachusetts, and any 
other VA facilities identified by the 
Veteran.

2.  Thereafter, the claims file, to include 
all outstanding VA treatment records, should 
be returned to the original September 2009 
examiner, if possible, for review.  The 
examiner must review all additional medical 
evidence and the opinion must note that this 
was completed.  Upon review of the additional 
treatment records, the examiner should 
provide an addendum opinion as to the current 
severity of the Veteran's service-connected 
cold injury of the left foot and the nature 
and etiology of his right leg condition.  The 
Veteran may be recalled for examination or 
additional tests, if deemed necessary.

If the September 2009 examiner is not 
available, another appropriate examiner must 
review the Veteran's claims file and provide 
an addendum opinion as to the current 
severity of the Veteran's service-connected 
cold injury of the left foot and the nature 
and etiology of his right leg condition.  The 
Veteran may be recalled for examination or 
additional tests, if deemed necessary.

3.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
action taken in the paragraphs above, the 
claims of entitlement to service connection 
for a right leg condition, to include right 
lower radiculopathy, and an initial rating in 
excess of 10 percent for cold injury of the 
left foot should be readjudicated.  If either 
claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the case should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2009).

